DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Specification does not explicitly disclose a “securing means”. Clarification is required.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“securing means” in claim 1,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 invoked 112(f) by reciting “securing means”, however, it is not explicitly described in the original specification. Is the “anchoring means” in the specification the same or different as the “securing means” in claim 1? Since 112(f) is invoked, the limitation of “securing means” needs to be clearly described. Alternatively, if the securing means is the same as anchoring means, then claim should just recite “anchoring means” instead to avoid confusion.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,847,868. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,847,868 has narrower scope and teaches all the limitation of claim 1 except for the chassis comprises securing means to fasten the chassis to the horizontal member of the handrail. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the chassis comprises securing means to fasten the chassis to the horizontal member of the handrail in US. Patent No. 10,847,868, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, using securing means, i.e. bracket, Velcro, fasteners, adhesive, etc., ensure the chassis is securely attached to the handrail and prevent separation, and this yields predictable results to one of ordinary skill in the art.

	
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,853,347. Although the claims at issue are not identical, they are not patentably distinct from each other. For example, U.S. Patent No. 9,853,347 does not explicitly teach the chassis comprises securing means to fasten the chassis to the horizontal member of the handrail. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the chassis comprises securing means to fasten the chassis to the horizontal member of the handrail in US. Patent No. 9,853,347, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, using securing means, i.e. bracket, Velcro, fasteners, adhesive, etc., ensure the chassis is securely attached to the handrail and prevent separation, and this yields predictable results to one of ordinary skill in the art.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,418,682. Although the claims at issue are not identical, they are not patentably distinct from each other. For example, U.S. Patent No. 10,418,682 does not explicitly teach the chassis comprises securing means to fasten the chassis to the horizontal member of the handrail. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the chassis comprises securing means to fasten the chassis to the horizontal member of the handrail in US. Patent No. 10,418,682, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, using securing means, i.e. bracket, Velcro, fasteners, adhesive, etc., ensure the chassis is securely attached to the handrail and prevent separation, and this yields predictable results to one of ordinary skill in the art.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Corbalis et al. (US 2004/0018917; hereinafter “Corbalis”) in view of Hald et al. (US 2004/0171465; hereinafter “Hald”).
Regarding claim 1, Corbalis teaches an electronics enclosure assembly, comprising: a shell portion (50, Fig. 8); a lid portion (52, Fig. 8) that is coupleable to the shell portion to form an electronics enclosure (106 inside 50 and 52, Fig. 10), a cavity (cavity between 50 and 52, Fig. 8) being formed between the shell portion and the lid portion when the shell portion and the lid portion are coupled together; a plurality of bore openings (see bore openings in 50 and 52, Fig. 8; can also refer to Figs. 1, 7 and 11 where bore openings should be relative to the handrail) is configured to substantially surround a member of a handrail (40, 42, 44, 46, Fig. 8); a chassis (104, Fig. 10) mounted to the lid portion or the shell portion of the electronics enclosure so that the chassis is enclosed in the cavity when the lid portion and the shell portion are coupled, the chassis being configured to mount a wireless network access point and a wireless antenna (note that the absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). In this case, a wireless network access point and a wireless antenna can certainly be mounted in the electronic enclosure of Corbalis if desired by a user since it is already shown to be capable of mounting electronic component such as 106); and wherein the chassis further comprises securing means (such as 114, 116, Figs. 10, 11) to fasten the chassis to a horizontal member of the handrail (104 indirectly fastened to the horizontal member of the handrail through 50, 52, 114, 116, can refer to Figs. 7-11).
Corbalis does not teach a vertical bore formed in a first side wall of the electronics enclosure, said vertical bore extending from a first bore opening formed in a top wall of the electronics enclosure to a second bore opening formed in a bottom wall of the electronics enclosure, wherein the vertical bore is configured to substantially surround a vertical member of a handrail; a third bore opening formed in a second side wall of the electronics enclosure configured to substantially surround a horizontal member of the handrail. However, Hald teaches a vertical bore (left or right of housing that encloses portion of a handrail 16, Fig. 1) formed in a first side wall (right or left side wall) of an electronics enclosure (enclosing handrail with display shown in Fig. 1), said vertical bore extending from a first bore opening (top left or top right of the housing) formed in a top wall (top of the housing) of the electronics enclosure to a second bore opening (bottom left or bottom right of the housing) formed in a bottom wall (bottom of the housing) of the electronics enclosure, wherein the vertical bore is configured to substantially surround a vertical member of a handrail (vertical portion of handrail 16, Fig. 1); a third bore opening formed in a second side wall (bottom side wall of the housing) of the electronics enclosure configured to substantially surround a horizontal member of the handrail (horizontal portion of handrail 16, see cropped Fig. 1 below).

    PNG
    media_image1.png
    475
    480
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a vertical bore formed in a first side wall of the electronics enclosure, said vertical bore extending from a first bore opening formed in a top wall of the electronics enclosure to a second bore opening formed in a bottom wall of the electronics enclosure, wherein the vertical bore is configured to substantially surround a vertical member of a handrail; a third bore opening formed in a second side wall of the electronics enclosure configured to substantially surround a horizontal member of the handrail in Corbalis, as taught by Hald, in order to allow other types of handrail structure to pass through and have a more compact electronic enclosure assembly.

Response to Arguments
Applicant's arguments with respect to claim 1 has been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES WU/Primary Examiner, Art Unit 2841